Citation Nr: 0827536	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefits sought on 
appeal.

The veteran testified at an January 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript is of 
record.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral sensorineural hearing loss is causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
sensorineural hearing loss have been approximated. 38 
U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in March 2006. The 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide. 
Additionally, a March 2007 letter informed the veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, hearing 
testimony, and lay statements are associated with the claims 
file. Additionally, the veteran was afforded a VA 
examination. See Charles v. Principi, 16 Vet. App. 370 
(2002). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.



The Merits of the Claim

Entitlement to service connection for bilateral hearing loss.

The veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board finds the evidence 
is at an approximate balance and the appeal will be allowed. 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran underwent a VA examination in June 2006 to 
determine the presence and severity of any disability. This 
examination found auditory thresholds above 40 or greater in 
the 3000 and 4000 hertz frequencies of the right and left 
ear. Therefore, the veteran has a current hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385.

The remaining element is competent medical evidence of a 
nexus. By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran claims his hearing loss stems from his service in 
Vietnam during which he was exposed to explosions, artillery 
fire, and gun fire. (See veteran's April 2007 statement.) The 
veteran's DD 214 indicates he was a combat engineer. During 
the veteran's January 2008 hearing before the Board, he 
stated his hearing loss was incurred while in close proximity 
to a large explosion in May or June of 1969. The veteran's 
service treatment records are consistent with his statement.

The veteran underwent a VA examination in June 2006 and a VA 
opinion was issued in March 2007. During the 2006 
examination, the examiner reviewed the claims file and 
reported there was normal audiometric pure tone testing 
results during the induction examination. The separation 
examination revealed audiometric pure tone testing results to 
be within normal limits bilaterally 500 and 4000 hertz 
frequencies, although significant shifts had occurred 
bilaterally compared to the induction physical.

The VA examiner opined in March of 2007, that since 
audiometric thresholds were within normal limits at the time 
of discharge, the effects of the blast on the veteran's 
hearing was acute and transitory. The VA examiner concluded 
that the veteran's present hearing disability was not related 
to the veteran's military acoustic trauma. 

In support of his claim, the veteran submitted an April 2007 
medical report from Dr. C.C. It was Dr. C.C.'s impression 
that due to the veteran's "history of noise exposure during 
his military service, it seems likely that this is a 
causative factor in his current symptomatology."

Additionally, the veteran submitted a January 2008 report 
from I.K., Ph.D., who opined that "it is more than likely 
that [the veteran's] noise induced hearing loss was acquired 
during the Vietnam War.

There can be no doubt that further medical inquiry could be  
undertaken with a view towards development of the claim.  
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
claimant.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Specifically, two opinions related the 
veteran's hearing loss to his exposure to the veteran's 
acoustic trauma in Vietnam; however, the VA examiner opined 
that given  the normal hearing examinations at the time of 
separation in 1969, the hearing loss was due to post-service 
noise exposure. Thus, because a state of relative equipoise 
has been reached in this case, the benefit of the doubt rule 
will be applied, and service connection will be granted for 
bilateral hearing loss. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


REMAND

In September 2006, the RO issued a rating decision which 
denied service connection for tinnitus.

In an April 2007 Statement, the Board recognizes that the 
veteran filed what is construed to be a notice of 
disagreement contesting the RO's rating decision.

Consequently, the Board must remand this issue for the RO to 
issue a statement of the case (SOC) and to give the veteran 
an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal. Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the veteran and his 
representative, if any, with a statement 
of the case addressing the issue of 
entitlement to service connection for 
tinnitus. The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must be 
filed. 38 C.F.R. § 20.202 (2007). If, and 
only if, the veteran perfects the appeal 
as to this issue, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


